Citation Nr: 1641094	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  09-36 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for conjunctivitis.  

2.  Entitlement to a disability rating in excess of 10 percent for atrial fibrillation.  

3.  Entitlement to a disability rating in excess of 10 percent for folliculitis.  

4.  Entitlement to a disability rating in excess of 10 percent for carpal tunnel syndrome of the right wrist.  

5.  Entitlement to a disability rating in excess of 10 percent for irritable bowel syndrome.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for a neurological disability, to include as a manifestation of an undiagnosed illness acquired during Persian Gulf service.  

8.  Entitlement to service connection for a vestibular disability, to include as manifesting as vertigo and dizziness.  

9.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a disorder manifesting as fatigue, to include as a manifestation of an undiagnosed illness acquired during Persian Gulf service.  

10.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a headache disorder, to include as a manifestation of an undiagnosed illness acquired during Persian Gulf service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for headaches, to include due to undiagnosed illness, whether new and material evidence has been received to reopen a claim for entitlement to service connection for fatigue, to include due to undiagnosed illness, entitlement to service connection for a disability manifested vertigo, entitlement to service connection for a chronic neurological disorder, entitlement to service connection for hypertension, entitlement to an initial evaluation in excess of 10 percent for atrial fibrillation, entitlement to an evaluation in excess of 10 percent for irritable bowel syndrome, entitlement to an evaluation in excess of 10 percent for chronic folliculitis occipital area with scarring and alopecia, and entitlement to an evaluation in excess of 10 percent for tendonitis of the right wrist are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an August 2016 statement, prior to promulgation of a decision by the Board, the Veteran's representative submitted a written statement showing the Veteran's clear intent to withdraw a claim for a higher rating for service-connected conjunctivitis.  There are no questions of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

The claim for entitlement to a rating in excess of 10 percent for service-connected conjunctivitis is withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2016 correspondence, the Veteran's representative noted that the Veteran did not wish to continue an appeal for a higher rating for conjunctivitis.  This has been reduced to writing, and it removes the issue from appellate consideration.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed, and accordingly, will dismiss the Veteran's appeal regarding this issue.  See 38 U.S.C.A. § 7105 (d)(5) (West 2014).


ORDER

The claim for entitlement to a disability rating in excess of 10 percent for conjunctivitis is dismissed.  


REMAND

The Board has determined that further development of the record is required. Although the Veteran was afforded a VA medical examination for hypertension in May 2015, the examiner did not note a 1995 blood pressure reading. The examiner did not otherwise explain his finding that hypertension was not related to service. 

The Veteran served in the Persian Gulf. His symptoms of vertigo and neurological complaints were not analyzed during VA examination for consideration as undiagnosed illness.  The Veteran's schizophrenia is also service connected and his vestibular and/or neurological functioning (to include headaches and fatigue, should be considered as possibly linked to his psychiatric disorder.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from April 2014 to the present for the Veteran.  If records are not available after exhaustive search, annotate the record with a formal finding of unavailability.  

2.  Return the claims folder to an appropriate examiner to address the following: 

*Do the Veteran's reported episodes of fatigue, headache, neurological impairment, and vertigo arise as manifestations of an undiagnosed illness due to service in the Persian Gulf region.  Exposure to environmental toxins as described in the claims file should be specifically addressed, as well as the Veteran's reports of these symptoms since 1996 (but without an associated diagnosis).  

*The EXAMINER IS ADVISED THAT THE lack of an actual diagnostic entity in itself is not relevant to this question, as due the Veteran's Persian Gulf service, if reported symptoms can be associated with an undiagnosed illness due to service in Southwest Asia, service connection may still be granted.  

*The examiner should also note as to if the service-connected schizophrenia includes manifestations of fatigue, neurological impairment, headache and/or vertigo, and if so, such manifestations should be considered as downstream from that disorder.  If, however, the symptoms are not associated with either a current diagnosed pathology or an undiagnosed illness, such a fact must be expressly stated.  

*Does the Veteran's hypertension have causal origins in active service?

*The 1995 report of high blood pressure should be considered, and any association with any current disorder.

IT IS NOT ENOUGH TO NOTE THE LACK OF DOCUMENTATION OF SYMPTOMS IN THE IN-SERVICE OR POST-SERVICE TREATMENT RECORDS.  RATHER, AN APPROPRIATE EXPLANATION CONSIDERING MEDICAL PRINCIPLES AND THE VETERAN'S COMPETENT REPORTS OF SYMPTOMS, MUST BE ENTERED.  SHOULD THE EXAMINER REQUIRE A NEW EXAMINATION AND/OR CONSULTATION WITH OTHER MEDICAL SPECIALISTS IN ORDER TO ANSWER THE BOARD'S QUESTIONS, EFFORTS MUST BE MADE TO SUPPORT SUCH A REQUEST.  

3. Obtain all VA treatment records for atrial fibrillation, folliculitis, carpal tunnel syndrome of the right wrist and irritable bowel syndrome. IF THE VETERAN IS NOTED TO HAVE CONTINUING VA MEDICAL CARE FOR THESE SERVICE-CONNECTED DISORDERS, THE RO MUST CONSIDER WHETHER FURTHER VA MEDICAL EXAMINATIONS ARE REQUIRED TO ASCERTAIN ANY VARIATION IN SEVERITY, SUCH THAT AN INFORMED APPELLATE DECISION MAY BE MADE. 

4.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


